United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Crystal Lake, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1931
Issued: April 13, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On July 27, 2009 appellant filed a timely appeal of the Office of Workers’ Compensation
Programs’ merit decision dated February 23, 2009. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount $23,699.46 because she received overlapping schedule awards; and (2) whether the
Office properly denied waiver of the overpayment amount.
FACTUAL HISTORY
On February 14, 2000 appellant, then a 44-year-old clerk, filed an occupational disease
claim alleging that she sustained injuries to her right shoulder as a result of employment
activities. The Office accepted her claim for right shoulder and arm sprain. On March 7, 2002 it
granted appellant a schedule award for 15 percent permanent impairment of her right upper
extremity covering the period October 8, 2001 to August 31, 2002. The award was based on a

weekly pay rate of $769.60 and 46.8 weeks of compensation. Appellant was paid $23,699.46 for
the applicable period.
The record reflects that appellant had two previous claims. File No. xxxxxx739 was
accepted for a right shoulder strain. File No. xxxxxx820 was accepted for right carpal tunnel
syndrome. The claims were consolidated under master File No. xxxxxx739. By decision dated
July 28, 2003, appellant was granted a schedule award for a 30 percent permanent impairment of
her right upper extremity covering the period October 8, 2001 to July 25, 2003 in File No.
xxxxxx739. There is no record of the weekly pay rate on which the award was calculated.
Appellant was paid the amount of $43,983.50 for the applicable period.
The record contains a December 12, 2008 intra-office memorandum from Michael
McCalley, reflecting that the schedule awards were based on two different pay rates, using two
different effective pay rate dates. Mr. McCalley recommended that File Nos. xxxxxx739 and
xxxxxx619 be combined. He opined that the schedule award issued under File No. xxxxxx739
was most correct.
In a letter dated December 12, 2008, the Office made a preliminary determination that
appellant had received an overpayment in the amount of $23,699.46 because she received a
double payment of a schedule award for the period October 8, 2001 to August 31, 2002. It found
that appellant was not at fault in the creation of the overpayment. By decision dated
February 23, 2009, the Office finalized its determination that appellant had received an
overpayment of compensation in the amount of $23,699.46 because she received an overlapping
schedule award payment. Although it found that appellant was not at fault in the creation of the
overpayment, it denied waiver of the overpayment amount, and demanded that appellant pay the
amount of $200.00 per month until the overpayment was satisfied.
LEGAL PRECEDENT -- ISSUE 1
Section 8116 of the Federal Employees’ Compensation Act defines the limitations on the
right to receive compensation benefits. This section of the Act provides that, while an employee
is receiving compensation, she may not receive salary, pay or remuneration of any type from the
United States, except in limited circumstances.1 When a claimant receives a duplicative
compensation payment for a period that she has already received compensation for wage loss, an
overpayment of compensation is created.2
A final decision of the Office shall contain findings of fact and a statement of reasons.3
With respect to overpayment decisions, the Office must provide clear reasoning showing how the
overpayment was calculated.4

1

5 U.S.C. § 8116(a).

2

See Lawrence J. Dubuque, 55 ECAB 667, 670-71 (2004).

3

20 C.F.R. § 10.126.

4

O.R., 59 ECAB ___ (Docket No. 07-2399, April 10, 1999); James Tackett, 54 ECAB 611 (2003).

2

ANALYSIS -- ISSUE 1
The Office granted appellant a schedule award for a 15 percent impairment of her upper
extremity under File No. xxxxxx619, which was accepted for right shoulder and arm strain. The
award was for the period October 8, 2001 to August 31, 2002. The Office granted a second
schedule award for a 30 percent impairment of the right upper extremity under File No.
xxxxxx739 for the period October 8, 2001 to July 25, 2003. In its February 23, 2009 decision, it
stated that appellant had received duplicate payments for the period October 8, 2001 to
August 31, 2002. Noting that she received the amount of $23,699.46 pursuant to the March 7,
2002 a schedule award in File No. xxxxxx619, the Office determined that she had received an
overpayment in that amount.
The record indicates that appellant received two schedule awards for her right upper
extremity impairment. Both awards covered the period October 8, 2001 to August 31, 2002.
The Board finds she received an overpayment of compensation due to overlapping schedule
awards.5
The Board finds, however, that the Office has not adequately explained how it calculated
the amount of overpayment. The Office’s December 12, 2008 memorandum reflects that the
March 7, 2002 schedule award was based on a different pay rate than the July 28, 2003 award. It
is reasonable to assume, therefore, that the amount of the schedule award was different for the
same period of time under each schedule award decision. However, the Office did not explain
how or why it found that the amount received under the March 7, 2002 award, $23,699.46,
represented the amount of the overpayment, rather than the amount received under the later
schedule award. In fact, the Office did not provide evidence of the amount received by appellant
under the second award during the period October 8, 2001 to August 31, 2002, or the pay rate on
which the award was based. It is required to provide clear reasoning showing how the
overpayment was calculated.6 Without any record of the method used to determine the amount
of the overpayment, the Board is unable to adequately review this aspect of the case. The case
will be remanded to the Office for further development regarding the amount of the
overpayment, including consolidation of File Nos. xxxxxx739 and xxxxxx619. The Office
should fully explain its rationale and provide adequate documentation to support its explanation.
After such further development, it should issue an appropriate decision.
CONCLUSION
The Board finds that appellant received an overpayment of compensation due to
overlapping schedule awards. The Board further finds, however, that the case is not in posture
for decision regarding the amount of the overpayment. Accordingly, the Board will not address
appellant’s eligibility for waiver.7
5

See Lawrence J. Dubuque, supra note 2.

6

O.R., supra note 4.

7

Regarding repayment of the overpayment, the Board’s jurisdiction is limited to reviewing those cases where the
Office seeks recovery from continuing compensation benefits under the Act. Ronald E. Ogden, 56 ECAB
278 (2005).

3

ORDER
IT IS HEREBY ORDERED THAT the February 23, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part and the case is
remanded for further proceedings consistent with this decision of the Board.
Issued: April 13, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

